Citation Nr: 0008908	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-35 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for generalized 
osteoarthritis affecting multiple joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1941 to March 
1961.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied entitlement 
to service connection for generalized osteoarthritis.  The 
veteran timely appealed that determination.  The veteran 
testified before a hearing officer at the RO in March 1998.  
The case was remanded back to the RO in January 1999 for 
further development.  After completion of the requested 
development, the RO continued to deny the claim, and the 
matter has been returned to the Board for further appellate 
consideration.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's currently diagnosed generalized osteoarthritis 
affecting multiple joints and either service or his service-
connected lumbosacral strain with osteoarthritis.


CONCLUSION OF LAW

The claim of service connection for generalized 
osteoarthritis affecting multiple joints is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).






REASONS AND BASES FOR FINDING AND CONCLUSION

A. Factual Background

The service medical records showed that the veteran had no 
complaints or findings of joint pain at induction into 
service.  The service medical records do show that the 
veteran complained of generalized aches and pains in 1943, 
and 1953 with the pain worse in the low back in 1953.  In 
addition, the veteran complained of severe back pain and was 
subsequently hospitalized in 1953, 1954, 1958, 1960.  
Finally, the service medical records indicated a diagnosis at 
separation in January 1961 of "degenerative joint disease, 
multiple, due to an unknown cause (osteoarthritis), involving 
the spinal column at the L2, L3, or the L5 vertebrae."

Post service medical records consist of several VA 
examinations, as well as VA outpatient treatment records.  
The veteran was afforded a VA examination in November 1963, 
in conjunction with his claim for service connection for low 
back pain.  The veteran complained back pain as well as pain 
in his elbows and knees.  X-rays of the veteran's right 
shoulder and right knee were unremarkable.  X-rays of the 
lumbar spine showed minimal hypertrophic osteoarthritis 
except at the lower border of L5 where changes were 
pronounced.  The disc space at L5-S1 was flattened suggesting 
degenerative disc changes.  The diagnosis was osteoarthritis, 
multiple.  

The veteran was thereafter granted service connection for low 
back strain with osteoarthritis in a January 1964 rating 
decision, and was assigned a 10 percent disability evaluation 
at that time.  In February 1969, the veteran was afforded VA 
orthopedic examination.  At that time, the veteran reported 
that he still had intermittent mild to moderate low back 
pain.  The veteran also noted that he experienced "very 
little discomfort in the other joints at present."  
Diagnosis was low back strain with osteoarthritis of the 
lumbosacral spine and degenerative disc disease, L5-S1.

The veteran was afforded another VA orthopedic examination in 
May 1972, at which time the examiner noted that the veteran 
had been seen at the Columbia VA Medical Center for 
outpatient treatment on a regular basis since 1969.  The 
veteran reported continued chronic back pain with some slight 
radiation to the right hip area and thighs, but no radiation 
below the knee level.  Radiographic examination of the 
lumbosacral spine showed a loss of the lumbar lordosis and a 
narrowing of the lumbosacral disc.  There was a fair degree 
of osteoarthritis of the lumbar spine.  Diagnosis remained 
low back strain with osteoarthritis of lumbosacral spine and 
degenerative disc disease L5-S1.

Also of record, are outpatient treatment reports from the 
Columbia VA Medical Center from January 1987 through January 
1997.  These records do not reflect treatment for the 
veteran's low back pain, nor do they reflect treatment for 
osteoarthritis of the low back or any other joint. 

The veteran was afforded a VA examination for joints in June 
1997.  The examiner noted that the veteran has degenerative 
changes in his low back, shoulders, elbows, wrists, hands, 
hips, knees, ankles and feet.  However, the examiner noted 
that that impression was contingent upon pending radiographic 
correlation.  Subsequent x-ray reports showed mild 
degenerative changes of the cervical spine; degenerative 
changes of the lumbar spine; minimal degenerative changes at 
the acromioclavicular joint of the left shoulder; no definite 
abnormality of the right elbow; minimal osteophyte of the 
left elbow; mild periarticular osteoporosis of the hands and 
feet; negative bilateral hips; essentially negative bilateral 
knees; soft tissue swelling at the left ankle; and mild 
degenerative changes of both feet.

The veteran testified before a hearing officer at the RO in 
March 1998.  At that time, the veteran testified that he 
injured his back during service, and has had continuous low 
back pain ever since.  The veteran testified that he also had 
pain in his shoulders, elbows, and knees during active duty, 
but that his back pain was always worse than the other 
joints.  The veteran testified that after service he was 
unable to keep certain jobs, which required lifting due to 
the pain in his back, shoulders, knees, and elbows.

In May 1999, the RO requested all of the veteran's medical 
records showing treatment for arthritis from the VA Medical 
Center in Columbia from 1969 to May 1999.  In response, no 
information regarding the veteran's treatment for arthritis 
was found for the requested dates.

Finally, the veteran was afforded another VA examination in 
June 1999.  The examiner placed emphasis on the veteran's 
June 1997 x-rays noting some soft tissue swelling overlying 
the left ankle at that time.  Both knees and both hips were 
fairly negative.  More recent x-rays in March 1999 showed a 
small to moderate sized calcaneal spur of the right ankle.  
X-rays of both knees showed very mild degenerative changes.  
Diagnosis was old low back injury; no symptoms or x-ray 
findings implicating the hips; bilateral knee pain with mild 
instability in the left knee and x-rays which do not show any 
excessive degenerative changes given the veteran's age; 
bilateral ankle pain with mild degenerative changes.  
Importantly, the examiner added, "I do not find any evidence 
of arthritis outside the lumbar spine, which could be 
attributed to that injury, given the patient's age."

B.  Analysis

In this case, the veteran contends that he currently suffers 
from a generalized osteoarthritis affecting multiple joints 
or joint groups throughout his body, and that this is a 
systemic disease process that began during his years of 
military service.  Alternatively, the veteran argues that his 
generalized osteoarthritis of multiple joints should be 
service-connected secondary to his service-connected low back 
strain with osteoarthritis.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Service connection may presumed, 
for certain chronic diseases, such as arthritidis, which 
develop to a compensable degree (10 percent for arthritis) 
within a prescribed period after discharge from service (one 
year for arthritis), even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
3.307, 3.309 (19998). 

Service connection may also be granted where a nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (1999).  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that this relationship, or 
"secondary service connection," is also shown where a 
nonservice-connected disability is simply aggravated by a 
service-connected disability, regardless of whether a causal 
relationship between the two disabilities exists.  See Allen 
v. Brown, 7 Vet. App. 439, 448-49 (1995).

However, the threshold question that the Board must address 
in this case is whether the appellant has presented a well-
grounded claim.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim, 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468 citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  The nexus requirement may be 
satisfied by evidence that a chronic disease subject to 
presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 
5 Vet. App. 36, 43 (1993).  

Alternatively, a claim may be established under the 
provisions of 38 C.F.R. § 3.303.  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the case law of the 
United States Court of Appeals for Veterans Claims (formerly, 
the United States Court of Veterans Appeals) (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

In this case, the service medical records show that the 
veteran injured his back during service, and that he was 
treated for low back pain on several occasions during 
service.  In addition, the service medical records show that 
the veteran complained of multiple joint aches and pains 
during service.  The veteran's physical at discharged noted 
degenerative joint disease, multiple, due to any unknown 
cause, involving the spinal column at the L2, L3, or the L5 
vertebrae.  The veteran's post-service medical records 
clearly show that the veteran's current generalized 
osteoarthritis affecting multiple joints had its onset after 
the veteran's discharge from service.  Clearly, the Board 
recognizes that the medical evidence of record reflects that 
the veteran has received continuous treatment since service 
for low back pain.  However, the veteran has already been 
granted entitlement to service connection for a low back 
disability and that issue is not before the Board.  In 
contrast, the post-service medical evidence dating back to 
the early 1960's does not show a diagnosis of generalized 
osteoarthritis affecting multiple joints other than the 
lumbar spine until the late 1990's, nearly thirty years after 
the veteran's discharge from service.  The Board recognizes 
that the veteran complained, on occasion, of pain in multiple 
joints, however the evidence does not show a diagnosis of 
arthritis affecting any joints other than the lumbar spine 
until the late 1990's.  Moreover, there is no medical 
evidence of record showing that the veteran's generalized 
osteoarthritis affecting multiple joints was a result of the 
veteran's service-connected low back disability.

In addition, the June 1999 VA examiner noted that given the 
veteran's age of 80, there was no evidence of arthritis 
outside the lumbar spine which could be attributed to that 
injury.  As such, there is no medical evidence showing that 
there is any relationship whatsoever between his currently 
diagnosed osteoarthritis affecting multiple joints (other 
than the lumbar spine) and either service or his service-
connected low back disability.   Thus, all of Caluza or 
Savage criteria have not been met. 

Although the veteran asserts that his generalized 
osteoarthritis affecting multiple joints had its onset during 
service, or in the alternative, is secondary to his service-
connected low back disability, these assertions do not make 
the claim well-grounded if there is no competent medical 
evidence of record of a nexus between any disability in 
service and his alleged current disability.  See Savage v. 
Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 7 Vet. App. 
at 387 (1995) (lay evidence of continuity of symptomatology 
does not satisfy the requirement of competent medical 
evidence showing a nexus between the current condition and 
service).  As a layperson without medical training or 
expertise, he is not competent to render a probative opinion 
on a medical matter.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993). 

As the veteran's claim is not well grounded, VA is under no 
duty to assist the veteran in developing the facts pertinent 
to the claim.  See Epps, 126 F.3d at 1468. See also Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam) (VA cannot assist a claimant in 
developing a claim that is not well grounded).  Furthermore, 
the Board is aware of no circumstances in this matter that 
would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well-ground the 
appellant's claim of entitlement to service connection.  See 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

As the RO also denied the veteran's claim as not well 
grounded, there is no prejudice to the veteran in the Board 
doing likewise.  Furthermore, a review of the correspondence 
in this case, to include the statement of the case shows that 
the RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) 
(West 1991) as the veteran was fully informed of the reason 
for the denial of his claim and was advised of what evidence 
was needed in order to support his claim.  See also 
Robinette, 8 Vet. App. at 77-78.


ORDER

The appeal as to the issue of entitlement to service 
connection for generalized osteoarthritis affecting multiple 
joints is denied as not well grounded.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


